TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00807-CR




                             Gabriel Edgar Saucedo Infante, Appellant

                                                   v.

                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
            NO. 2002-002, HONORABLE CLAUDE D. DAVIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Gabriel Edgar Saucedo Infante seeks to appeal a conviction for aggravated kidnapping and

conspiracy. Sentence was imposed on August 28, 2002. The motion for new trial filed September 30,

2002, was not timely and did not serve to extend the time for perfecting appeal. See Tex. R. App. P.

21.4(a). In fact, the notice of appeal filed December 3, 2002, was untimely in any case. See Tex. R. App.

P. 26.2(a). Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner

other than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 13, 2003

Do Not Publish




                                                 2